Citation Nr: 1535601	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

(The issue of whether the Veteran's income and expenses were properly counted in computing his rate of Improved Pension from the period from January 1, 2003 to December 1, 2008 is addressed in a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, DC.  A copy of the hearing transcript is associated with the claims file.  

The Veteran has expressly filed a claim of service connection for PTSD.  However, VA treatment records include additional psychiatric diagnoses.  In view of this information, it is more appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As set forth above, the Veteran also has an appeal pending with respect to the issue of whether his income and expenses were properly counted in computing his rate of Improved Pension from the period from January 1, 2003 to December 1, 2008.  That claim involves income, while the present case involves corpus, and is subject to a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(4) (providing that separate decisions are necessary where the issues involved are dependent on completely different law and facts, such as corpus and income).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claim.  

With respect to the Veteran's psychiatric claim, the Board initially notes that the Veteran has alleged that his PTSD is related to physical and verbal abuse he endured while in service.  The Board notes that 38 C.F.R. § 3.304, the provision governing service connection for PTSD, was amended to provide a specific provision for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(5).  The Board notes that the Veteran has not been notified as to the evidence needed to substantiate his claim under such provision.  Thus, corrective notice must be provided.  

Additionally, the Board finds that a VA examination is warranted.  In this regard, the Veteran has alleged several stressors in service, and his service treatment records reveal reports of sleep difficulty at discharge.  Post-service VA treatment records report diagnoses of PTSD, depressive disorder, and psychosis.  Thus, a VA examination and opinion is necessary to address whether the Veteran's current diagnoses are related to his military service.  

The Board further finds that remand is warranted to obtain further evidence.  The Veteran has specifically requested a transcript from his court martial proceedings, which may substantiate the claim.  These records have not been associated with the claims file.  While the Veteran has repeatedly reported receipt of Social Security Administration disability benefits, the records underlying the award of these benefits have not been associated with the claims file.  Furthermore, the Veteran submitted letters indicating treatment for anger management at the Buffalo VA in 2006, as well as private anger management treatment.  VA treatment records dated November 2009 also revealed mental health treatment while the Veteran was incarcerated in 2003 and 2004.  On remand, these records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice regarding his service connection claim for PTSD based on allegations of in-service personal assault, as outlined in 38 C.F.R. § 3.304(f)(5), and the general criteria for an acquired psychiatric disorder other than PTSD.  

2.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system, to include anger management therapy in 2006.  

3.  Associate with the claims file all documents related to the Veteran's award of SSA disability benefits.  

4.  Contact the appropriate custodian of records and request the Veteran's complete service personnel record, which may include complete records of court-martial proceedings and performance reports.  

5.  Ask the Veteran to identify any outstanding treatment records associated with his acquired psychiatric disorder, and obtain the necessary authorization to obtain such records, specifically records from Monsignor Carr Institute from December 2005 to May 2006, the Salvation Army Special Abuse Education and Training from May to July 2013, and the Veteran's psychiatric treatment while incarcerated in 2003 and 2004.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

6.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his psychiatric disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner must interview the Veteran as to the history of his psychiatric symptoms.  Any indicated evaluations, studies, and tests must be conducted.  

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to specifically include the Veteran's allegation of personal assault.  

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder is related to the Veteran's military service, to include his allegations of physical and verbal abuse.  

In offering any opinion, the examiner must consider the full record, to include lay statements and the Veteran's report of sleep difficulty at discharge from service.  The rationale for any opinion offered should be provided.  

7.  After the above development is completed, re-adjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning these matters to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


